
	
		II
		Calendar No. 510
		109th CONGRESS
		2d Session
		S. 3590
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2006
			Mr. Akaka (for himself,
			 Mr. Bingaman, Mrs. Murray, Ms.
			 Cantwell, Mr. Lautenberg,
			 Mr. Inouye, Mr.
			 Kerry, and Mr. Durbin)
			 introduced the following bill; which was read the first time
		
		
			June 28, 2006
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend title XIX of the Social Security Act to delay
		  the effective date of the amendments made by the Deficit Reduction Act of 2005
		  requiring documentation evidencing citizenship or nationality as a condition
		  for receipt of medical assistance under the Medicaid program.
	
	
		1.Delayed effective date for
			 requirement for documentation evidencing citizenship or nationality as a
			 condition for receipt of medical assistance under the medicaid
			 programEffective as if
			 included in the enactment of the Deficit Reduction Act of 2005 (Public Law
			 109–171; 120 Stat. 4), section 6036(b) of such Act is amended by striking
			 July 1, 2006 and inserting January 31,
			 2007.
		
	
		June 28, 2006
		Read the first time
		June 28, 2006
		Read the second time and placed on the
		  calendar
	
